Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 17 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 17. August 1826.
				
				I have just received your Letter from Ballston, with the greater pleasure, as it gives a better account of your health, than that of the 7th. instt. from Cedar Grove. I am also glad to perceive that you had met Dr Hurtt, and no doubt received from him the Letter which I wrote you by him, from Boston—I have since written twice to you, and once to Charles, and addressed the Letters to Lebanon, where I hope you have are this recieved them.I cannot spare both George and John; for instead of enjoying here a repose from labour, either Publick or Private, it is more unremitting ever than at Washington—George is and will be sometime engaged here upon business, relating to the Execution of my father’s Will; and John is constantly occupied with his duties as my Secretary. But if you remain some time at Lebanon, George will pay you a short visit there.I had this morning a very affectionate Letter from Mr Boyleston at Princetown in which he gives an urgent invitation to us all to visit him and spend some time with him. Should you soon grow weary of Lebanon, and incline to accept Mr boyleston’s invitation, the distance is not great, and we would meet you at Princetown—You could then if you pleased come here for a few days, or return towards Washington, as you should find most agreeable. Since my return from Salem, I have scarcely been out of the house—This is the eighth day in succession of Rain, Mist and Fog, almost without intermission—But the verdure on the fields is delightful.—I had last Evening a kind Letter from Mr J. Wallis, informing me that Mrs Wallis had just returned, and had seen you at BallstonYour ever affectionate husband. 
				
					J. Q. Adams
				
				
			